Citation Nr: 1116715	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a chronic left hip disability, claimed as secondary to service-connected fracture residuals of the right lateral malleolus with degenerative arthritis and antalgic gait.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. L. F.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for a chronic left hip disability, claimed as secondary to service-connected fracture residuals of the right lateral malleolus with degenerative arthritis and antalgic gait.

At a February 2010 videoconference hearing, the Veteran, accompanied by his spouse and representative, appeared at the RO to present oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

The Board has reviewed the case and finds that a remand is warranted to rectify certain procedural and evidentiary irregularities and deficits before the claim of entitlement to service connection for a chronic left hip disability may be adjudicated on the merits.  

Specifically, the Board notes that after the Veteran had filed his claim for VA compensation for a chronic left hip disability in April 1998, the RO failed to provide him with notice of the Veterans Claims Assistance of Act of 2000 (VCAA) that complies with the requirements of 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2010).  (See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).)  Therefore, on remand, the RO should furnish the Veteran and his representative with correspondence that complies with the notice requirements prescribed in the aforementioned law, regulation, and caselaw.

Review of the pertinent evidence includes two opinions from the Veteran's treating VA physician and his private physician, dated in April 2008 and July 2008, in which both doctors indicate that the Veteran's current left hip disability, which will eventually require replacement with a prosthesis, was aggravated by the antalgic gait associated with his service-connected right ankle disability.  In a September 2008 opinion weighing against the Veteran's claim, a VA nurse practitioner found that there was no secondary relationship between the Veteran's service-connected right ankle and his left hip disability on the basis that the Veteran's medical history indicated that his non-service-connected right hip become symptomatic years before his right ankle did, and that the current left hip disability was more likely secondarily related to increased distribution of orthopedic stress on the left hip associated with the increasing level of impairment of the adjoining right hip.  

Upon closer inspection of the above clinical opinions, the Board finds that they are presently insufficient to adequately adjudicate the claim on appeal and that a remand is warranted to further develop the evidence.  Specifically, because 38 C.F.R. § 3.310(b) (2010) provides that VA compensation may be awarded for additional impairment caused by aggravation of a non-service-connected disability by a service-connected disability, the April 2008 and July 2008 opinions are inadequate for not discussing the Veteran's baseline level of orthopedic impairment produced by his left hip disorder alone, and then quantifying the degree above and beyond this baseline impairment that his left hip is aggravated (i.e., permanently worsened beyond its normal natural progression) by his service-connected right ankle disorder.  Similarly, the September 2008 VA examiner's opinion is inadequate for failing to address at all the question of whether or not the Veteran's service-connected right ankle disability aggravated his non-service-connected left hip disability.  The absence of any such discussion is especially vexing as the examiner who presented this opinion indicated that the Veteran's claims file had been reviewed beforehand, but her opinion contains no mention of the April 2008 and July 2008 opinions of the Veteran's treating physicians, which found that there was aggravation of his left hip by his service-connected right ankle.  [The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).]

To address the aforementioned evidentiary deficits, this case should be remanded so that the Veteran may be provided with a VA medical examination, preferably conducted by a physician, who will review the Veteran's pertinent clinical history in its entirety and then present nexus opinions, supported by adequate discussion and rationale, addressing the likelihood of a secondary causation and/or aggravation relationship, if any, between the Veteran's current left hip disability and his service-connected right ankle disability, and reconciling any conflicting nexus opinions previously obtained.

Accordingly, this case is REMANDED to the RO via the AMC for the following action:

1.  Furnish the Veteran and his representative with legally compliant notice of the VCAA as pertinent to the service connection claim on appeal. 

2.  Copies of the Veteran's updated treatment records, VA and non-VA, pertaining to his treatment for his left hip disability, should be obtained and added to his claims folder.

3.  Thereafter, the Veteran should be scheduled for the appropriate medical examination to address the diagnosis and etiology of his left hip disability.  This examination should be conducted, if possible, by a physician.  The Veteran's claims file should be made available for review by the examiner.  

The examiner should be asked to review the Veteran's claims file and indicate on the examination report that such a review was conducted. 

Then, within the context of the Veteran's clinical history, including his service-connected residuals of fracture of the right lateral malleolus with degenerative arthritis and antalgic gait, the examiner should present a definitive diagnosis of the Veteran's left hip disability.  Afterwards, the examiner should provide a nexus opinion as to the likelihood that the Veteran's current left hip disability is secondary to, or otherwise aggravated by his service-connected right ankle disability, as set forth below.  

(a.)  The examiner should provide a nexus opinion as to whether it is at least as likely as not that the currently diagnosed left hip disability is proximately due to, or the result of his service-connected right ankle disability, including due to antalgic gait.  

(b.)  An opinion should also be provided as to whether it is at least as likely as not that the Veteran's service-connected right ankle disability (including degenerative arthritis and antalgic gait) aggravated (i.e., permanently worsened beyond its natural level of progression) his diagnosis pertaining to his current left hip disability.  

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the current left hip disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected right ankle disability.  If it is not possible to provide such an assessment, the examiner should so state and explain why this is so.  

A complete rationale for any opinion expressed should be provided.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for a chronic left hip disability (claimed as secondary to service-connected fracture residuals of the right lateral malleolus with degenerative arthritis and antalgic gait) should be readjudicated following review of all relevant evidence associated with the claims file.  If the appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

